DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/22 has been entered.
 
Status of Action/Claims
	13, 15-20 are pending in this office action. Claims 1-12, and 14 have been canceled.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims broadly embrace a composition having insecticidal, acaricidal, and fungicidal activity and a method of controlling harmful insects, mites or fungus comprising applying the composition comprising the claimed compounds to an insect, mite or fungi or a growing medium, necessitating structure/function relationships.
The specification discloses controlling a few species of phytopathogenic fungi and mites and a number of insect species. The specification merely exemplifies controlling one species, downy mildew of cucumber with two of the claimed compounds at a single concentration of 400 mg/mL and spider mites with a single claimed compound at several concentrations, e.g. 600 mg/ml, 100mg/ml.
However, the specification fails to disclose controlling all harmful fungi, and mites beyond the few phytopathogenic families disclosed in the specification [0081, tetranychidae, eriophyidae and tarsonemidae mites] and the fungal diseases:  rice blast, late blight, gray mold, powdery mildew, anthracnose and downy mildew [0082] which are all phytopathogenic. Thus, it is clear that Applicants' description of harmful mites and fungi that can be controlled by the claimed compounds is based in large part on conjecture. The control of the entire scope of harmful fungi and mites present in growing medium or otherwise as applicant’s method is directed to applying the compounds directly to the fungi and mites was not clearly described and the claimed compounds activity against all of these species was not known in the prior art at the time of the instant invention by Applicants, and include fungal pathogens and/or mites yet to be discovered in the environment/soil, etc.
As the specification fails to describe controlling all harmful mites and fungi in all locations as is instantly claimed, the disclosed species of phytopathogenic fungi and mites does not constitute a substantial portion of the claimed genus. 
Applicant' s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible harmful fungi and mites that can be controlled with the claimed compounds. The specification merely discloses controlling several families of phytopathogenic mites and several types of phytopathogenic fungi, previously described in the prior art. Thus, Applicants have failed to demonstrate possession of the innumerable harmful fungi and mites that are instantly claimed by the method and composition claims. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed families of phytopathogenic mites and several phytopathogenic fungal diseases, do not constitute an adequate description to demonstrate possession of the numerous harmful fungi and mites, as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible harmful mites and fungi that can be controlled with the claimed compounds beyond the phytopathogenic species specifically disclosed. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for those specifically disclosed in [0081-0082].
Therefore, the breadth of the claims as reading on all harmful fungi, mites, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the ability to control all harmful mites, fungi, etc. with the claimed compounds, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US2007/0275980, from IDS), Cambridge medchem consulting (https://web.archive.org/web/20130113020012/https://www.cambridgemedchemconsulting.com/resources/bioisoteres/), Patani et al. (Chem. Rev., 1996, 96, 3147-3176).
Applicant’s claim:-- A piperonylic acid derivative general formula I: 
    PNG
    media_image1.png
    86
    238
    media_image1.png
    Greyscale

wherein:
X1 is selected from F;
X2 is selected from H or F;
R is selected from H or methyl;
Y1 is selected from F, Cl, Br, I, or halomethyl;
Y2 is selected from F, Cl, Br, I, or halomethyl.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 13, 16-17, and 19, Yoshida teaches very structurally similar compounds to those instantly claimed, specifically compound 160 in Table 1,
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, which differs from the instantly claimed compounds in that there is a hydrogen atom (shown above) on the center phenyl ring instead of the instantly claimed fluoro/fluorine atom and Y1 and Y2 are methyl instead of the instantly claimed Cl, Br, halomethyl, etc. Thus, in the structure above, applicant’s X1 and X2 are fluorine/F which reads on claims 13-14, and R is H. Yoshida further has tested compound 160 and has determined that it is useful as an insecticide as is claimed in claims 16-17, and further teaches wherein the compounds, such as compound 160 can be formulated with an agriculturally acceptable carrier, e.g. water, ([0339-0341]) and wherein the active compound is present in amounts of 5 to 50% by weight of an emulsion formulation for example which reads on the claimed ranges of 1-99% of the composition that are claimed in claim 16 (See entire document; [0001-0008]; [0015-0028]; [0031-0033]; [0036-0042]; [0045-0046]; [0050-0051]; compound 160; experimental examples 1 and 2; Claims; Abstract; [0184]; [0001-0008]; [0337]; [0347]). The examiner notes that applicant’s amendments to claim 16 that the composition 
Additionally with respect to claims 13 and 19, Yoshida broadly does teach and prefer applicant’s claimed compounds, e.g. those claimed in claims 13, and 19-20, because Yoshida teaches that the substituents on their Q2 which is preferably phenyl and corresponds to the right most phenyl group shown in 160 above has Y1 and Y5 in the position of the two methyl groups in 160 above and specifically teaches that preferred substituents for these positions include the instantly claimed Br, etc. (see Yoshida [0190-0191]; [0193]), and Yoshida specifically teaches that the (X)n substituent on the middle phenyl ring is most preferably H or F, which reads on the instantly claimed phenyl ring with the F group that is in the middle of the claimed compound (Yoshida: [0183]) and X is preferably 0 or 1 (Yoshida: Abstract; [0184]; [0001-0008]; [0021-0022]; claims). Thus, Yoshida does teach that the instantly claimed compounds are preferred compounds when looking to their preferred disclosed groups. Thus, it would be obvious to have these preferred groups, i.e. 2 Br groups in place of the Y1/Y5 2 methyl groups and the (X)n in compound 160 above since they are explicitly disclosed by Yoshida to be preferred groups at these positions.
	Regarding claim 17, Yoshida teaches methods of controlling insects comprising applying the compositions to plants/growing medium where insects are in doses of 1 to 300 g of active agent which explicitly reads on the instantly claimed method which only requires control of insects and does not require control of fungus (See [0347-0348). 
	Regarding claims 15 and 18, Yoshida explicitly exemplifies forming very structurally similar compounds to those instantly claimed, e.g. compound 160, and broadly teaches and explicitly prefers the instantly claimed compounds as is discussed above, and teaches forming these compounds through the same types of reaction sequences claimed, e.g. the specifically claimed steps of halogenating the carboxylic acid starting material that is structurally similar to applicant’s II-b to form the starting material structurally similar to applicant’s II-C. Thus, it would have been obvious to formulate the instantly claimed compounds because Yoshida teaches that the instantly claimed compounds would be preferred modifications to make to compound 160 as is discussed above and one of ordinary skill in the art would obviously form the claimed compounds via the same type of reaction sequence that is instantly claimed when looking to Yoshida because of Yoshida’s preferred substituents Y1, Y5, R1, X, etc. (see sections cited above; [0132-0137]; [0055-0062]; [0063-0065]; [0219-0241]; [0180]; [0188-0193]; [0197]; [0203]) because Yoshida broadly teaches that the claimed compounds are in their preferred compounds as they explicitly prefer X(n) to be H or F and for Y1 and Y5 to be halogens, specifically Br, and R1 to H or Me as is discussed above and they specifically exemplify compounds which are structurally similar to those instantly claimed, e.g. 160 which is made via the process disclosed in [0055-0066]; [0219-0241] which would include as a starting material for forming compound 160 via their disclosed reaction process wherein the compound having a carboxylic acid group is halogenated with an acyl halide to form 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
which only differs from the intermediate compound II in that the right most phenyl ring in the above compound contains an H instead of the instantly claimed fluoro group but as discussed above this is one of two particularly preferred substituents for this position, e.g. H or F as is discussed above ([0183-0184]; [0219-0241]; claims; etc.), and this compound is reacted with a primary amine that is similar to applicant’s V as is discussed below (See [0219-0241], etc.).
	Further regarding claims 15 and 18, the right half of the synthesis scheme for forming compound 160 would include as the structurally similar compound to applicant’s V which is reacted with the compound which has been formed into an acid halide to form a compound that is structurally similar to the instant maybe II-c (the scheme is very illegible), which is then reacted with 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
which is structurally similar to applicant’s V and differs from the claimed V in that the two methyl groups are instead of the claimed Br, etc. groups and . However, again this substitution would have been obvious to one of ordinary skill in the art because Br and Cl groups are particularly preferred substituents for the specific positions of the methyl groups as is also discussed above and Cl is a known bioisosteric replacements of methyl groups as is taught by/evidenced by Cambridge medchem and cited above further Yoshida specifically teaches compounds having applicant’s right most phenyl group 2,6-dibromo-4-(heptafluoroisopropyl)phenyl group instantly claimed e.g. see compounds 7 and 8 in table 1 for instance and as such they envision forming compounds having applicant’s claimed V wherein Y1 and Y2 are both Br (See Yoshida entire document; [0055-0065]; [0063-0065]; compound 160; [0190-0191]; [0183-0184]; Abstract; claims; [0001-0008]; [0015-0028]; [0031-0033]; [0036-0042]; [0045-0046]; [0050-0051]; [0219-0241]).
	Regarding new claims 19-20, wherein applicant’s claim that R is H for claim 19 or R is Me for claim 20 and Y1 is Br and Y2 is Br in both claimed compounds. These compounds would have also been obvious when taken in view of the preferred teachings in Yoshida, because Yoshida specifically teaches that they prefer their R1 which corresponds to applicants R group to more preferably be H, methyl or ethyl and Y1 and Y5 which correspond to Y1 and Y2 to be bromo, chloro, etc. and they specifically exemplify compounds wherein applicant’s right most phenyl ring as drawn is a 2,6-dibromo-4-(heptafluoroisopropyl)phenyl group instantly claimed e.g. see compounds 7 and 8 in table 1 for instance (See also [0180]; [0190-0191], [0193]; [0197]; [0203-0205]; [0188]). Thus, one of ordinary skill in the art would be motivated to modify compound 160 to have the claimed groups claimed in claims 19-20 as discussed above because Yoshida specifically teaches that these are preferred and more preferred substituents for the instantly claimed positions. One of ordinary skill in the art would be motivated to form the claimed compounds when looking to the preferred compounds of Yoshida in effort to form additional pesticidal compounds.
 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 13-18, Yoshida does not explicitly exemplify applicant’s compounds but does teach compound 160 and teaches wherein the claimed fluoro group for the disclosed H atom and the claimed Br groups in place of the disclosed methyl groups at Yoshida’s Y1/Y5 are particularly preferred substituents in these positions, and wherein applicant’s R is more preferably H or Me (See sections cited above) especially since they teach a series of compounds which have the fluoro atom in the same position as claimed in table 2 and teach wherein the right most ring can be the instantly claimed 2,6-dibromo-4-(heptafluoroisopropyl)phenyl group instantly claimed e.g. see compounds 7 and 8 in table 1 for instance. However, these deficiencies in Yoshida are further addressed by Cambridge Medchem, Patani.
Cambridge Medchem which teaches that F for H and Cl for Me substitutions were known bioisosteric replacements of one another (See simple replacements bullet points 1 and 2). 
Patani teaches F for H substitutions are known bioisosteric replacements (See pg. 3149-3150, fluorine vs. hydrogen replacements section).
	Regarding claim 17, Yoshida does not teach wherein the dose of the active agent in composition is per hectare but does teach that the amounts used/necessary are dependent upon various factors such as, the pest to be controlled, the state of plant growth, climate, environmental conditions, etc. and as such it would have been obvious to one of ordinary skill in the art to optimize the dose of composition comprising the active to the claimed range because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
	It would have been obvious to form applicant’s claimed compounds of formula I, II and V as are disclosed, because the claimed fluoro group on the center phenyl group is one of the two preferred groups in the position, and it would have been obvious to substitute Br for the two methyl groups on the right most phenyl ring, because replacing the two methyl groups for Br, groups which are expressly taught by Yoshida to be part of a small group of particularly preferred substituents for these positions. Additionally, fluorine for hydrogen substitutions are also known as taught by both Cambridge medchem consulting (See simple replacements first bullet point) and Patani (See pg. 3149-3150, fluorine vs. hydrogen replacements section). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to form applicant’s claimed compounds of formula I as are claimed in claims 13-14 because the claimed fluoro group on the center phenyl group is one of the two preferred groups in the position as is expressly disclosed by Yoshida, and it would have been obvious to substitute Cl or Br or CF3 atoms for the methyl groups on the right most phenyl ring, by replacing the two methyl groups for Cls or Brs or CF3s or CH2F or CF2H, as they are all taught to be part of a small group of particularly preferred substituents for these positions and for instance Yoshida specifically exemplifies the instantly claimed rightmost phenyl ring, e.g. 2,6-dibromo-4-(heptafluoroisopropyl)phenyl group instantly claimed e.g. see compounds 7 and 8 in table 1 for instance is useful for forming insecticidal compounds. Furthermore fluoro for hydrogen substitutions are known bioisosteric replacements as is taught by Patani and Cambridge medchem and Cambridge medchem also teaches that Cl for methyl substitutions are also known in the art. Additionally, the courts have previously determined, “Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.” In rePayne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). More specifically, known bioisosteric replacements, which is the same as the instant case were known in the art to be obvious, In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement). Even more specifically the prior art Yoshida broadly teaches applicant’s compounds and teaches that the differences between their compound 160 and the instantly claimed compounds are actually specifically preferred groups for those positions where the differences are as is discussed above. Thus, it would have been obvious to one of ordinary skill in the art when looking to the teachings of Yoshida to modify compound 160 in the claimed positions to form the instantly claimed compounds of formula I and to form the compound of formula I via the compounds of formula II and V via the claimed method because the claimed reaction sequence is obviously taught by Yoshida because Yoshida teaches the same reactions being done broadly on applicant’s claimed II and V to form I and as such when looking to Yoshida one of ordinary skill in the art would be motivated to react the claimed intermediates which are obviously/broadly taught by the prior art via the claimed acylation reaction as these same reaction sequences are taught by Yoshida specifically acylation by the primary amine V with the rest of the compound II to form compounds of formula I.
It also would have been obvious to one of ordinary skill in the art to optimize the dose of composition comprising the active to the claimed range per hectare because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s amendments to the claims have rendered the previous claim objections and 112(b) rejections moot and these objections and rejections have been withdrawn. Applicant’s amendments to the claims have also overcome the previous 103 rejection with Aoki as the primary reference and this rejection is hereby withdrawn. Further consideration of claims 16-17 in light of applicant’s specification has prompted the new grounds of 112(a) presented herein.
	Applicant’s arguments with respect to the 103 rejection of record over Yoshida have been fully considered but were not persuasive at this time. Specifically, applicants argue that they have unexpected results, specifically broader activity (insecticidal and fungicidal), with the claimed compounds which would overcome the case of obviousness presented by the combination of the prior art discussed above, specifically that the claimed compounds have insecticidal, acaricidal and fungicidal activities whereas the comparative compounds KC1, K2 and KC3 and compounds from Yoshida are not recognized to exhibit the broad biological effects applicant’s see with their compounds. The examiner respectfully notes that these results are not commensurate in scope with the instantly claimed compound scope. Specifically, as applicants have only demonstrated that compound I-8 having and Y1 and Y2 as Br, R is H and X1 and X2 are F show the unexpected activity with respect to spider mites over the prior art compounds KC1-KC3 and C1 and C1, and contrary to applicant’s arguments applicants have not demonstrated anti-fungal effects with the entire scope of claimed compounds of formula I, as they only demonstrated insecticidal and acaricidal effects (e.g. spider mite is an acarid) with I-8 and have shown that I-8 and I-51 (which both have Y1 and Y2 as Br) , R is H or Me, respectively, and X1 and X2 are F have antifungal activity for downy mildew at specific concentrations and it is unclear to the examiner that the entire scope of claimed compounds would exhibit fungicidal activity across all species of fungi, because for example instant compound I-8 shows similar/nearly equivalent activity to comparative compound KC2 with respect to the mortality of Rice Leaf folder (e.g. the two values might not be statistically different as they differ by less than 5%). 
	Applicants further argue that no rationale is advanced as to why the additional halogen species do not have the broad-spectrum activity set forth in the specification. The examiner respectfully points out that the claimed compounds are taught by Yoshida in their broad disclosure as being preferred compounds via the expressly preferred moieties taught by Yoshida and discussed above. Thus, one of ordinary skill in the art would already be motivated to form the claimed compounds based on the express teachings of Yoshida and expect them to have insecticidal activity. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, applicant’s discovery of a new property in compounds which were previously taught in the prior art as being preferred compounds does not necessarily make the disclosed compounds, compositions, or methods patentable. Further, applicant’s disclosure discloses that the other halogens work in these positions. It was applicant’s unexpected results data, which did not necessarily support that all of the previously claimed halogens exhibited the broad-spectrum activity as it was not/is not commensurate in scope with the broad-spectrum results that applicants are arguing. 
	The examiner respectfully points out that while applicants argue claim 160, which the examiner has presented as a close example in Yoshida, requires at least 6 changes in order to become the claimed compounds, and these changes would not be obvious. The examiner respectfully disagrees. Looking at compound 160, there are only 3 changes that need to be made in order to form the instantly claimed compounds not 6. Specifically, the H atom that is on the phenyl group and between the two amide groups has to be changed to an F atom. This would have been an obvious substitution to make because Yoshida specifically teaches wherein the X on the middle phenyl ring is preferably H or F. Further, it would have also been obvious to make this substitution because H and F are known bioisosteric replacements of one another than are routinely done to afford additional compounds with the same/similar biological activity.
The second and third modifications to compound 160 come by changing the two methyl groups which correspond to Yoshida’s Y1 and Y5 on the right most phenyl ring and which correspond to applicant’s Y1 and Y2 to the instantly claimed halogen or halomethyl. Again these are obvious substitutions to make because Yoshida specifically teaches that they prefer in their position Y1 and Y5 which correspond to the instantly claimed Y1 and Y2 bromine (it is first in the preferred list), and they specifically exemplify other compounds having the instantly claimed 2, 6-dibromo-4-(heptafluoroisopropyl)phenyl group instantly claimed e.g. see compounds 7 and 8 in table 1 for instance. Thus, it is clear that the claimed Y1 and Y5 in compound 160 were also clearly envisioned and taught that they could be bromo groups as are instantly claimed in claims 16, 19-20. It appears that applicants are ignoring the preferred substituents at these positions which are clearly taught and envisioned by Yoshida. Thus, contrary to applicant’s arguments one of ordinary skill in the art when looking at 160 and the expressly preferred substituents of F in the middle phenyl ring and Y1 and Y2 as Bromo groups are clearly envisioned and preferred by Yoshida as is discussed above.
Applicants then argue that the prior art only recognizes the insecticidal activity. The examiner respectfully points out that even the instant method claim does not require fungicidal activity. It only requires insect, mite or fungus control. Additionally, the examiner respectfully points out that the instant claims are to compounds which can be used for anything and compositions which can be used for anything, and the claimed method of using the compounds is for controlling insects, mites, or fungus, and the prior art broadly discloses and prefers the claimed compounds as insecticides. Thus, it is whether or not the compounds, compositions themselves would be obvious to make in light of the teachings of the prior art. The examiner respectfully maintains that the instantly claimed compounds would be obvious to make in light of the teachings of the prior art because while the examiner notes that Yoshida does not teach an express example of the instantly claimed compounds it does teach applicant’s core structure as is discussed above and wherein these compounds are insecticidal and wherein the instantly claimed compound substituents are in their explicitly preferred groups as is discussed and cited above. Thus, one of ordinary skill in the art in light of teachings above would have been motivated to make the claimed compounds in order to form additional compounds which would exhibit insecticidal activity by following the preferred compound teachings explicitly disclosed in Yoshida. Thus, whether or not applicant’s found that the instantly claimed compounds had a broader scope of activity does not overcome the strong prima facie case of obviousness to form the claimed compounds based on the teachings of Yoshida which already broadly disclose the claimed compounds and wherein the claimed substituents are in their preferred substituents as is discussed above (See Yoshida sections cited above and: [0190-0191]; [0193] [0183-0184]; Abstract; [0001-0008]; [0021-0022]; claims). Thus, at this time the examiner maintains that the combination of the prior art references renders the instantly claimed compounds prima facie obvious for the reasons discussed above. The examiner respectfully points out while applicant’s argue that the prior art does not provide the requisite guidance to arrive at the claimed structures with a reasonable expectation of achieving the desired range of activities the claims are to the compounds themselves and compositions comprising these compounds and to methods of controlling insects, acarids, or fungi with the claimed compounds and these compounds are broadly taught and rendered obvious by Yoshida for use in the same methods of controlling insects as is discussed above with the addition of Patani, Cambridge Medchem as is further discussed above. Additionally, while the examiner acknowledges that applicants are arguing unexpected results over the prior art Yoshida, which teaches that the claimed compounds would be preferred compounds in their invention since they teach the same core structure and teach that the claimed substituents are preferred substituents for forming insecticidal compounds which reads on the claimed compounds and the claimed method(s) it would already have been obvious to form these claimed compounds based on the teachings of combined prior art as is discussed above. Thus, applicant’s evidence of non-obviousness is weighed against the evidence of obviousness. The Examiner directs attention to MPEP §2145 which states:
"Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish [ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) ("given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
In the instant case, the record established such a strong case of obviousness and therefore, the evidence of secondary considerations was inadequate to overcome a conclusion that the instant claims would have been obvious at this time with respect to the claimed compounds, compositions and method which only requires the control of insects.
Applicants then argue that the bioisosteric replacement concept would not account for the broader spectrum of activity seen in applicant’s compounds. The examiner respectfully points out that this broader spectrum of activity is firstly not commensurate in scope with the instantly claims because applicant’s have only tested one single fungal pathogen, downy mildew, with two of the claimed compounds I-8 and I-51 and no data tables showing these results and one single mite species was tested with a single compound that is instantly claimed. Thus, contrary to applicant’s arguments the claims are still not commensurate in scope with applicant’s unexpected results.
Secondly, the claimed compounds and compositions can be used for anything. The issue at hand is whether the compounds would be obvious and based on example 160 and the specifically preferred substituents taught by Yoshida to be preferred at applicant’s position R, Y1/Y2 (which corresponds to Yoshida’s Y1 and Y5) and for Yoshida’s X to be F (on the middle phenyl ring between the two amides), as is expressly disclosed in Yoshida. Then one of ordinary skill in the art would have motivation to form the claimed compounds in effort to form additional pesticidal compounds because these are preferred substituents for the instantly claimed positions and as such one could readily envision modifying compound 160 to be the instantly claimed compounds based on these preferred substituents that are taught by Yoshida. 
Applicants then have argued that by including that the composition has fungicidal and acaricidal activity they have overcome the prior art Yoshida for claims 16-17. The examiner respectfully disagrees because this would be a resultant property of the claimed compounds which are broadly taught as preferred compounds in Yoshida as is discussed above several times. Further while the compounds exhibit this activity the claims are to the compositions which can be used for anything and the method claim 17 which uses the composition of claim 16 merely requires control of insects, mites or fungi. Thus, the broad-spectrum control is not required by the instant claimed composition/method at this time. Further, applicant’s composition can comprise from 1-99% by weight of the piperonylic acid derivative of claim 13 and this concentration of active compounds reads on the concentrations disclosed in Yoshida at this time as is discussed above. 
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/            Primary Examiner, Art Unit 1616